UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 5, 2007 BURGER KING HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-32875 75-3095469 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 5505 Blue Lagoon Drive Miami, Florida (Address of Principal Executive Offices) 33126 (Zip Code) (305) 378-3000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 5, 2007, Burger King Holdings, Inc. (the “Company”) issued a press release and other financial information regarding results for its first quarter of fiscal 2008 endedSeptember 30, 2007.The press release and other financial information are furnished hereto as Exhibit 99. Item 9.01 Financial Statements and Exhibits. Exhibit 99 Press release and other financial information issued by the Company on November 5, 2007 and supplemental information for the first quarter of fiscal 2008 ended September 30, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BURGER KING HOLDINGS, INC. By: /s/ Ben K. Wells Ben K. Wells Chief Financial Officer Date: November 5, 2007 3
